Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 01/29/2021, in response to the rejection of claims 1-8, 10-13, 17-18 from the final office action, mailed on 10/29/2020, by amending claims 1, 17 and canceling claims 8, 10, is acknowledged and will be addressed below.

Election/Restrictions
Claims 14-16 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 17 recites “a mask having the one surface facing the mask frame and the another surface opposite the one surface”.
Does “the one surface” of the mask and “the another surface” of the mask, each is the same as “one surface” of the target substrate and “another surface” of the target substrate” recited in the claim 17 or not?
For the purpose of examination, it will be examined inclusive of “a mask having one surface facing the mask frame and another surface opposite the one surface of the mask” OR “a mask having a first surface facing the mask frame and a second surface opposite the first surface”, which is similar form of the claim 1.
The other part “and a magnetic part disposed on the one surface of the mask between the plurality of pattern holes” of claim 17 will be examined accordingly.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yotsuya (US 20060191864, hereafter ‘864).

Mask (title, Fig. 1, the claimed “A mask assembly”);
A mask M is composed of a frame 10 outlining the mask M and a pattern portion 20 having a plurality of mask apertures 24 disposed on the inner side of the frame 10 ([0042], the claimed “comprising: a mask frame; a mask having a first surface facing the mask frame and a second surface opposite the first surface, the mask supported by the mask frame; a plurality of pattern holes disposed in the mask”);
A magnetic film 28, which is made by forming a magnetic body into a film in a predetermined pattern, is formed on a rear surface MB of the mask M ([0044]), and it is possible to form the magnetic film 28 on a front surface, and it is also possible to form the magnetic film 28 on both surfaces (Fig. 1B, [0053], note the front surface is MA, the claimed “and a magnetic part disposed on the first surface of the mask between the plurality of pattern holes”);
The pattern portion 20 is composed of a plurality of beams 22 linked to the frame 10 and extending in X and Y directions and of the plurality of mask apertures 24 that are made by the plurality of beams 22 surrounding the apertures ([0043], the claimed “wherein the pattern holes are arranged in a matrix form along a first direction and a second direction, wherein the mask comprises a rib located between the pattern holes, the rib comprises a first rib extending in the first direction, and a second rib extending in the second direction”);
See magnetic films 28 of Fig. 1B (the claimed “and wherein the magnetic part is located at an intersection portion of the first rib and the second rib, and an outline of the magnetic part does not contact the pattern holes on a plane”).

Regarding to Claim 12,
‘864 teaches a base film 27 made of an alloy film having a desired pattern at the pattern portion 20 ([0073], thus the mask of ‘864 is also a fine metal mask, because the claimed does not define a degree of the “fine”, the claimed “wherein the mask is a fine metal mask (FMM)”).

Regarding to Claim 13,
‘864 teaches The pattern portion 20 is composed of a plurality of beams 22 linked to the frame 10 and extending in X and Y directions and of the plurality of mask apertures 24 that are made by the plurality of beams 22 surrounding the apertures ([0043], note each beam clearly can be interpreted as a strip, the claimed “wherein the mask comprises a plurality of mask strips”).

Regarding to Claim 17, ‘864 teaches:
The vapor deposition apparatus (the pattern forming apparatus) 50 has a structure having a vapor deposition source 56 at the bottom of a vacuum chamber 52 (Fig. 7, [0087], the claimed “A deposition apparatus: comprising: a chamber; a deposition source configured to provide a deposition material in the chamber”);
The mask M and the glass substrate L overlap each other in a manner that the mask M is disposed on the vapor deposition source 56 side ([0087], the claimed “the claimed “a target substrate opposite the deposition source; a mask assembly disposed on one surface of the target substrate facing the deposition source”);

The limitation regarding to the mask assembly is the same as the claim 1 limitations (some of the terms are different, but they are synonyms), because the teaching of the mask assembly was discussed in the claim 1 rejection above, thus it is applied to the limitation of the mask assembly of Claim 17 with the same reason (the claimed “wherein the mask assembly comprises: a mask frame; a mask having the one surface facing the mask frame and the another surface opposite the one surface, the mask supported by the mask frame, the mask including a plurality of pattern holes; and a magnetic part disposed on the one surface of the mask between the plurality of pattern holes wherein the pattern holes are arranged in a matrix form along a first direction and a second direction, wherein the mask comprises a rib located between the pattern holes, the rib comprises a first rib extending in the first direction, and a second rib extending in the second direction, and wherein the magnetic part is located at an intersection portion of the first rib and the second rib, and an outline of the magnetic part does not contact the pattern holes on a plane”).

Regarding to Claim 18,
‘864 teaches the electromagnet 60 may be a single plate, or there may be a plurality of electromagnets 60 [0091], the claimed “wherein the magnet plate comprises a plurality of magnets”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864, in view of Sasaki et al. (US 20110195638, hereafter ‘638).
Regarding to Claim 2,
‘864 teaches magnetic film 28 (the claimed “magnetic part”). ‘864 further teaches the magnetic film 28 is a film formed using a ferromagnetic body containing Ni, Fe, and Co. More specifically, for the magnetic film 28, a Ni-Fe-P film or a Co-Ni-P film can be used ([0046]).

‘864 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: wherein the magnetic part comprises a magnetic particle and a resin.

‘638 is analogous art in the field of magnetic film ([0103]). ‘638 teaches In order to form the magnetic film 2, conventional known methods can be used, and listed are, for example, a method in which the substrate is spin-coated with thermosetting resin with magnetic particles dispersed therein ([0103], further see also US 20050130422, hereafter ‘422, [0040] teaching magnetic particles dispersed within a polymeric material). ‘638 further teaches as material for the magnetic film, there is no specific limitation, and conventionally known material can be used. However, preferable is Co-based alloy in which Co is used as a basic material for high magnetic coercive force and Ni or Cr is added to adjust residual magnetic flux density ([0104]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a magnetic film comprising ferromagnetic magnetic material particles and resin, for the purpose of providing proper materials for the magnetic film of ‘864, and/or further for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 3,
The combination of ‘864 and ‘638 also reads into the claimed “wherein the magnetic particle comprises a ferromagnetic material”.

Regarding to Claim 6,
‘638 teaches thermosetting resin with magnetic particles dispersed therein ([0103], the claimed “wherein the resin comprises at least one of a photocurable resin and a thermosetting resin”).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864 and ‘638, as being applied to Claim 2 rejection above, further in view of Takizawa et al. (US 20170311411, hereafter ‘411).
Regarding to Claim 4,


‘864 and ‘638 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: wherein the magnetic particle comprises a plastic particle and a ferromagnetic material coated on the plastic particle.

‘411 is analogous art in the field of deposition mask (title). ‘411 teaches Particles which are obtained by coating surfaces of base particles (core particles) with the metal material or the magnetic material can also be employed as the inorganic particles 3 ([0065], note the inorganic particles 3 is a magnetic particle. Because the magnetic particles formed by core particles coated with magnetic material is a commonly known knowledge, see also US 20090211595, hereafter ‘595, [0041] teaching the magnetizable particles including particles with a polymer core coated with a magnetic material, [0041], note the polymer core of ‘411 reads into a plastic).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a ferromagnetic material coated on a plastic particle, for the purpose of providing proper materials for the magnetic material of ‘864, and/or further for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 5,
‘864 further teaches the thickness of the magnetic film 28 is 0.3 µm or more and 5.0 µm or less ([0047]), therefore, as discussed in the claim 2 rejection above, when the magnetic material of ‘864 has a magnetic particles, the particle would have been with the thickness of the magnetic film (the claimed “wherein a size of the magnetic particle is 0.1 µm to 5 µm”).

Even further ‘411 also teaches a particle diameter of the inorganic particles 3 is not particularly limited. However, the inorganic particles 3 are preferably nanoparticles having an average particle diameter (weight average particle diameter) of smaller than 1 µm (submicron order) ([0069]), and it is possible to adjust physical properties such as a magnetic property, by thus adjusting, for example, a kind of, and/or a particle diameter of the inorganic particles 3, and/or a mixing ratio of the inorganic particles 3 contained in the resin layer 2 ([0073]). Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a size of the magnetic particle is 0.1 µm to 5 µm, for the purpose of adjusting physical properties such as a magnetic property (this also reads into the claimed limitation).

Regarding to Claim 7,
As discussed in the claim 2 rejection above, the magnetic material of ‘864 has a resin, thus the resin has a viscosity (the claimed “wherein a viscosity of the resin is”).

‘864 and ‘638 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: wherein a viscosity of the resin is 1 cp to 2000 cp.

‘411 further teaches Depending on the kind of the resin 13 which constitutes the resin layer 2, the resin material 21 can contain a solvent, a catalyst, a dehydration agent, a curing agent, or the like. The inorganic particles 3 can be directly mixed in the resin material 21 ([0090]), and the resin material 21 and the inorganic particles 3 can be mixed by stirring them. A mixing machine which is used to mix the resin material 21 with the inorganic particles 3 is not particularly limited, and can be selected as appropriate in accordance with, for example, (i) whether the mixture 20 is a liquid or a solid, (ii) a composition, (iii) a viscosity, and/or, (iv) an amount of the mixture 20 ([0093], therefore, viscosity is a controllable parameter to effectively mix the resin and the particles, thus the viscosity is a result effective parameter to control mixing). 

Consequently, even if ‘864 and ‘638 do not explicitly a claimed viscosity, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found a proper viscosity of resin in a claimed range, for the purpose of effectively mixing them, thus resulting in uniformly dispersing the particles in the resin, and/or further, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘864, in view of Lee et al. (US 20150068455, hereafter ‘455).
Regarding to Claim 11,
‘864 teaches a base film 27 made of an alloy film having a desired pattern at the pattern portion 20 is formed on the rear surface MB of the mask M by a mask sputtering method. The base film 27 is a film that becomes the base on which the magnetic film 28 is deposited ([0073]), and for the base film 27, it is preferable to use a Ni alloy or a Cu alloy (the claimed “wherein the mask frame and the mask are made of a material comprising a nickel alloy”).

‘864 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein the mask frame and the mask are made of a material comprising a nickel-iron alloy having 36% nickel.

‘455 is analogous art in the field of mask (title). ‘455 teaches the Invar alloy is an alloy formed of 64% Fe and 36% Ni, and has a very low coefficient of thermal expansion ([0032]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an alloy formed of 64% Fe and 36% Ni, for the mask of ‘864, for the purpose of providing a material having low coefficient of thermal expansion.

Alternatively, claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864, in view of Nakadate (US 20050053764, hereafter ‘764).
In case the applicants argue that mask does not have a fine pattern, which is narrower pattern, and also the beam of ‘864 is not a strip.

‘864 teaches the mask aperture 24 ([0042]).

‘764 is analogous art in the field of mask (title). ‘764 teaches 6 mask members 20, and one mask member 20 is disposed so as to cover the aperture 12 (Fig. 3, [0049], note each mask member is a strip, and the pattern of the mask member 20 is a fine pattern).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional fine pattern mask members, on the aperture of ‘864, for the purpose of processing a substrate requiring smaller size pattern form.

Response to Arguments
Applicants’ arguments filed on 01/29/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718